Citation Nr: 9932894	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  96-18 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder as 
secondary to a left shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1980.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This appeal was previously before the 
Board in August 1997.

By rating decision in May 1999, the RO increased the 
disability evaluation for the service-connected left shoulder 
condition and denied the veteran's application to reopen his 
claim for service connection for a back disorder on a direct 
basis.  These issues are not in appellate status, as no 
notice of disagreement has been received to initiate an 
appeal from the RO's decision.


FINDING OF FACT

A back disorder was not caused or aggravated by the veteran's 
service-connected left shoulder condition.


CONCLUSION OF LAW

The veteran's back disorder is not proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(a) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  That is, the Board finds that he has 
presented a claim which is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).  
Specifically, the veteran was afforded an examination and a 
nexus opinion was provided as to the claimed disability as 
requested in the Board August 1997 decision remanding this 
issue.  

The veteran claims that his back disorder was caused or 
aggravated by his service-connected left shoulder condition.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board observes that the veteran was granted service 
connection for a left shoulder condition in a January 1981 
rating decision.  The veteran contends that his back disorder 
is causally related to his service-connected left shoulder 
condition.  

Service medical records are negative for any complaints or 
treatment for a back disorder and the veteran does not 
contend that his claimed low back disability is directly 
related to service.  The file, however, contains numerous 
treatment records and examinations documenting a back 
disorder after service.  On a September 1995 VA examination, 
the diagnoses included lumbosacral muscle spasms, 
spondylolisthesis (L4-L5), spondylolysis (L4-L5), and 
degenerative disc disease of the lumbosacral spine.  In 
pertinent part, the examiner stated that "other than some of 
the muscle spasm, the low back pain is not secondary to left 
shoulder pathology, but is the result of multiple traumas 
after the military."

In its August 1997 remand and request for further orthopedic 
examination, the Board asked that on opinion be provided as 
to the likelihood that any low back disability, including 
muscle spasms, was related to this service-connected left 
shoulder disability.  At a March 1999 VA examination, the 
veteran complained of a constant low back pain.  Examination 
of the spine revealed normal paraspinal musculature.  The 
examining physician noted that the claim folder had been 
reviewed.  The impression from the examination and x-rays 
included chronic low back pain, transitional vertebra, and 
grade I spondylolisthesis.  The physician commented as 
follows:

I have been asked to provide an opinion 
as to the likelihood that any low back 
disability is secondary to the veteran's 
service connected left shoulder 
disability either directly or by 
aggravation.  I do not believe the 
shoulder disability in any way has 
affected the patient's low back 
disability as patient injured his 
shoulder in 1977.  The back injury did 
not occur until 1979.  In any case, there 
would not be a direct relationship 
between the patient's dislocated shoulder 
and the degenerative disk disease of the 
lumbosacral spine."

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim.  The Board finds that 
the preponderance of the evidence shows that the veteran's 
low back disorder was not caused or aggravated by his 
service-connected left shoulder condition.  Although the 
September 1995 examiner noted that "other than some of the 
muscle spasm, the low back pain is not related to the 
veteran's left shoulder pathology, but is a result of 
multiple traumas after the military", at least suggesting 
that some of the muscle spasm was related to the left 
shoulder condition, the VA examiner March 1999 indicated that 
there was no relationship whatsoever between the veteran's 
back disorder and his service-connected shoulder condition.  

The Board finds that the two VA opinions are in essential 
agreement in opining that a low back disability was not 
caused or aggravated by his service-connected left shoulder 
condition.  To the extent that they may differ as to the 
etiology of the veteran's muscle spasm reported on the 
September 1995 examination, the Board observes that muscle 
spasm was not confirmed to be present on the March 1999 VA 
examination and thus does not appear to be a chronic 
disability independent of other low back pathology.  The 
examiner made a specific finding that the paraspinal 
musculature was normal.  In any case, the Board accords 
greater weight to the more recent VA opinion, by a physician, 
that the veteran's left shoulder disability has not in any 
way affected the veteran's low back disability.  In view of 
the foregoing, the preponderance of the evidence is against 
the claim for service connection for a back disorder as 
secondary to a service-connected left shoulder condition.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but since the 
preponderance of the evidence is against the claim and the 
evidence is not in equipoise, the doctrine is not for 
application.


ORDER

Service connection for a back disorder as secondary to the 
service-connected left shoulder condition is denied.



		
CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

